Johns, C. J.
The competency of this evidence depends upon the evidence to be produced. This paper is produced to prove the liability of the partnership, and therefore admissible to prove the fact that this paper was presented to Colonel Waples, and that he has done something with it, but what effect it is to have is to be determined by the jury.
It was proved for defendant that Lingo used to receive of customers to the shop articles for the shop and for his own use.
Plaintiff then showed the shop books wherein those things had been entered by Lingo, but he had not entered credits to defendant’s account.
The arguments were much as before.
Chief Justice.
This is an action by administratrix of surviving partner, and there is a set-off, and this is the question: plaintiff’s counsel says the set off is á private debt, which cannot be set off against a partnership one. The law is as he has stated, but the application is the question, for is this a private debt? If you think the debt was contracted on the faith of the partnership fund, then it is not a private debt. The question is whether defendant trusted Lingo on his private credit or that of Waples and Lingo in partnership, and Lingo’s not crediting ought to be considered. Any partner might make a debt, not originally a partnership one, such by his consent.
Verdict for defendant